Cocicrill, C. J. Section 1755, Mansfield's Digest, requires a detailed statement of- all misdemeanors tried by justices of the peace to be made by them twice a year; section 5862, which was subsequently passed, requires a report from justices of the peace and other magistrates only of such cases as have resulted in the imposition of a fine or forfeiture. A violation of the first act was made a misdemeanor punishable by a fine of not less than $25 nor more than $50, while a violation of the second is. punished by a fine of not more than $500.- Digest, sec. 5872. Kirk was indicted for failure to comply with section 1755. The proof showed that he filed a report conforming to the requirement of section 5862, but not answering to the demands of section 175 5 • The court ruled in effect that the second section repealed the first; Kirk was acquitted, and the State has appealed. The question is, is the section on which the indictment is based in force?  What reports a justice of the peace is required to file Section 1755 is a part of the act of February 11, 1875, entitled “an act prescribing and defining the duties of justices of the peace in certain cases.” Section 5862 is a prov-. ision of the revenue act of 1883. The act contains no express repeal of the former law, and its provisions are not inconsistent with the terms of that law. The only argument that can be adduced in favor of the repeal is that the new law covers the field of the old and was intended as a substitute for it. But the rule of construction which works a repeal in such cases is invoked only when there is unmistakable intent manifested on the part of the legislature to make the new act contain all the law on the subject. Pulaski County v. Downer, 10 Ark., 588; Davies v. Holland, 43 Ark., 425. A consideration of the second act furnishes no conclusive evidence that it was intended as a substitute for the first. The aim of the two acts is not the same — the title and subject-matter of ■each indicate this. The prime object of the first is to apprise grand juries of petty violations of law of which inferior tribunals have taken cognizance, so that they may not waste time and be at the expense of reinvestigating the same charges; while the provision of the act of 1883 was designed to protect the revenue. Knox v. State, 45 Ark., 500. In the passage of the last act the legislative mind was not directed to the subject of facilitating the work of the grand jury, but to fiscal affairs.. The inference is strong, therefore, that the provision in question was not intended to interfere with previous legislation, not in the line of raising or preserving revenue. Other sections of the revenue act of 1883 have •been appealed to in other cases as repealing provisions of prior laws upon the same subjects, but in each case where the last act did not contradict the prior law, it was ruled there was no repeal by implication. Blackwell v. State, 45 Ark., 90; Zerger v. Quilling, 48 Ark., 157; Chamberlain v. State, 50 Ark., 132. The reasoning of the cases cited is against the repeal in this. Moreover, the revenue law in force when the act of 187s was passed contained a provision identical in import with section 5862 of Mansfield’s Digest (see Gantt’s Digest, 5291); yet the legislature enacted section 175S, which, it is to be presumed, would not have been done if the law then in force demanded of justices of the peace all that it was deemed necessary to require of them in regard to the subject treated. Reverse the judgment, and remand the cause.